Citation Nr: 1030935	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to receive compensation benefits based upon 
service in the American Merchant Marine from December 1945 to 
December 1946.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The appellant's deceased spouse had service in the American 
Merchant Marine from December 1945 to December 1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The Secretary of Defense has certified that the appellant served 
in the American Merchant Marine from December 1945 to December 
1946.


CONCLUSION OF LAW

Basic eligibility to receive compensation benefits is not 
established.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 
3.1, 3.7 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking VA compensation benefits.  She contends 
that her husband died as a result of a service-connected 
disability.  See VA Form 21-534.  Eligibility for VA benefits is 
governed by statutory and regulatory law that defines an 
individual's legal status as a veteran of active military, naval, 
or air service.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6 (2009).  Service in the active military, 
naval, or air service includes service in the United States Armed 
Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the reserve components thereof).  

After review of the evidence, the Board finds that the 
appellant's deceased spouse had no recognized service in the 
Armed Forces for purposes of eligibility for compensation or 
pension.  Rather, the evidence documents that he was a member of 
the Merchant Marine.  The Board notes that the appellant's 
deceased spouse's DD-214 documents that he served with the Army 
Transportation Corps from December 31, 1945 to December 31, 1946.  
It is clear from the record that the appellant's deceased spouse 
was truly serving in the Merchant Marine and not the Army, as 
evidenced by the indication on the DD-214 that he had no rank, 
pay grade or command to which he was transferred and by the fact 
that the DD-214 was issued only under the provisions of the 
Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368.

The fact that the appellant's deceased spouse did not serve in 
the Armed Forces does not necessarily preclude recognition as a 
veteran, however; certain individuals and groups not within the 
Armed Forces are still considered to have performed active 
military, naval, or air service for purposes of VA benefits.  38 
C.F.R. § 3.7.

Under Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 
23, 1977), service of American Merchant Marines in Oceangoing 
Service, as well as Civil Service crew members about U.S. Army 
Transport Service and Naval Transportation Service vessels, 
during the period from December 7, 1941 to August 15, 1945, is 
considered "active duty for the purposes of all laws administered 
by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 
(1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. 
App. 36, 37 (1998).  However, as the appellant's deceased spouse 
was a Merchant Mariner after August 15, 1945, his period of 
service is not considered active duty under the provisions of 
Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 
1977).

The provisions of the Veterans Programs Enhancement Act of 1998, 
Pub. L. No. 105-368, provides that Merchant Mariners who served 
after August 15, 1945, are eligible for certain VA benefits; 
however, the allowed benefits do not include VA compensation or 
pension benefits.  See also M21-1MR, Part III, Subpart iii, 
Chapter 2, Section F, topic 36 (recognizing that Merchant 
Mariners served under the Army Transportation Service).  In fact, 
on August 11, 1999, the Secretary of the Air Force, acting as the 
Executive Agent of the Secretary of Defense, determined that the 
service of the group known as "American Merchant Mariners Who 
Were in Active Ocean-Going Service" during the period of August 
15, 1945, to December 31, 1946, like that of the appellant's 
deceased spouse, shall not be considered "active duty" under 
the provisions of Public Law 95-202 for the purposes of all laws 
administered by the Department of Veterans Affairs.  See 64 Fed. 
Reg. 170 at p. 48146 (Sep. 2, 1999).

In the present case, the evidence clearly documents that the 
appellant's deceased spouse's service in the Merchant Marine 
began after August 15, 1945.  Thus, his service does not meet the 
definition of "active military service" for purposes of VA 
compensation or pension and he is not entitled to recognition as 
a veteran for purposes of a cause of death claim.  

Notice and Assistance

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
The notice and development provisions do not apply when there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 
426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  As this matter 
hinges on whether the appellant's deceased spouse had the 
requisite service, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  As such, the notice and 
duty to assist provisions do not apply.  




ORDER

The appeal for basic eligibility to receive VA compensation 
benefits, specifically, service connection for the cause of 
death, is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


